     Case 3:21-cv-00176-RFB-CLB Document 149 Filed 07/26/21 Page 1 of 1


 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                                       DISTRICT OF NEVADA

 5                                                   ***

 6 NEVADA PRESS ASSOCIATION,                               Case No. 3:21-cv-00317-MMD-WGC

 7                                      Plaintiff,
            v.
 8
     CHARLES DANIELS, et al.,
 9
                                   Defendants.                         and related case
10
11                                                           Case No. 3:21-cv-00176-RFB-CLB
     ZANE M. FLOYD,
12                                      Plaintiff,
13          v.

14 CHARLES DANIELS, et al.,

15                                 Defendants.

16

17           The presiding District Judges in these actions have individually and collectively

18    determined that these actions are related and that there is good cause to reassign them

19    to one District Judge pursuant to Local Rule 42-1(b). Additionally, transfer will promote

20    judicial efficiency, avoid duplicative filings by the parties, and will not result in prejudice to

21    the parties.

22           Accordingly, it is hereby ordered that Case No. 3:21-cv-00317-MMD-WGC is

23    reassigned to District Judge Richard F. Boulware, II, and Magistrate Judge Carla L.

24    Baldwin, and all future pleadings must bear case number 3:17-cv-00317-RFB-CLB.

25           DATED THIS 26th Day of July, 2021.
26

27
28    MIRANDA M. DU                                        RICHARD F. BOULWARE, II
      CHIEF UNITED STATES DISTRICT JUDGE                   UNITED STATES DISTRICT JUDGE
